Citation Nr: 0306664	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  98-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, claimed as due to service-connected knee 
disability.  

2.  Entitlement to service connection for a back disorder, 
claimed as due to service-connected knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.M. Weida, Associate Attorney 



INTRODUCTION

The veteran served on active duty from May 1978 to June 1979.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 rating 
decision by the RO.  

They were remanded by the Board in May 2001 for additional 
development of the record.  The veteran then appeared at the 
RO and offered testimony at a hearing before a Hearing 
Officer in July 2000.  

Finally, the Board notes that the RO had previously denied 
the veteran's claim of service connection for a left hip 
disability in a prior unappealed rating decision in July 
1979.  Since the current appeal is based on a new theory of 
entitlement, the Board will undertake to address it as a new 
claim.  

In taking this action, the Board finds that this approach 
will not result in any prejudice to the veteran because he 
and his representative have already been afforded an 
opportunity to provide evidence and argument as the RO has 
addressed the matter on a de novo basis.  



FINDINGS OF FACT

1.  The veteran did not manifest complaints referable to a 
back condition in service or for many years thereafter.  

2.  The veteran did not manifest a left hip disability in 
service or for many years thereafter.  

3.  Without explanation, the veteran failed to report for an 
August 2002 VA examination scheduled for the purpose of 
determining the nature and likely etiology of the claimed 
left hip and back conditions.  

4.  The veteran is not shown to have currently demonstrated 
left hip and back orders that are caused or aggravated by 
service-connected knee disability.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have left hip disability that 
is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2002).  

2.  The veteran is not shown to have back disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A careful review of the service medical records shows that 
the veteran was seen for complaints of hip pain in August 
1978.  It was noted that he had presented with pain in the 
left hip and knee that was worse with pressure.  The pain had 
gradually gotten worse and involved both hips.  

At the time of the separation examination from service in 
June 1975, the veteran voiced left hip complaints and 
reported that he had hip and knee shooting pains and muscle 
spasms.  

In May 1980, the veteran underwent a VA examination.  It was 
reported that he had a "trivial injury" of the left hip 
with pain, increasing after physical exercises.  An 
examination of the left hip showed normal configuration and 
range of motion, no swelling or synovial edema, and no 
articular effusion or crepitus.  

The examiner added that the complaints presented by the 
veteran were suggestive of traumatic arthritis of the left 
hip.  He added that the examination had revealed no objective 
findings.  X-ray studies were to be provided for additional 
information.  The examiner diagnosed the veteran, in part, as 
having post-traumatic arthritis of the left hip with no 
objective clinical findings.  

Subsequently accomplished X-ray studies of left hip and 
pelvis revealed no fracture or subluxation, but the report 
found that there was a probable partial sacrilization of the 
L5 with pseudoarthrosis on the right side within the 
transverse process of L5 and right sacri ala.  

The treatment records from the South Carolina Department of 
Social Services show the veteran had many orthopedic 
complaints, including a history of a fractured back.  

X-ray studies taken of the hips in February 1997 revealed a 
sclerotic area in the femoral head on the left hip that 
probably represented a bone island.  Otherwise, the examiner 
noted that the skeleton was intact and unremarkable.  

In June 2000, the veteran underwent another VA examination 
for his bilateral service-connected knee disability, but 
there were no complaints or objective of a hip or back 
disorder.  

During the September 2000 VA examination, the veteran had 
complaints of having left hip and back pain secondary to his 
knee pain.  An examination of the back revealed his range of 
motion to be 5 degrees of extension to 50 degrees of flexion, 
right and left bending to 15 degrees, and right and left 
rotation to 20 degrees.  

The spine was noted to be tender to palpation about the 
paralumbar region, and the veteran wore a back brace.  His 
range of motion of the left hip was that of 20 degrees of 
extension to 100 degrees of flexion and 30 degrees of 
abduction, with palpable snap over his greater trochanter.  
His internal rotation was to 10 degrees, and external 
rotation was to 30 degrees.  

Furthermore, the greater trochanter was tender to palpation 
and after abduction with the knee extended and adduction with 
the knee flexed elicited greater trochanteric pain.  

The examiner diagnosed the veteran as suffering from 
deconditioning with mechanical low back pain and trochanteric 
bursitis.  Furthermore, the examiner opined that he was not 
aware of any correlation of trochanteric bursitis and 
patellofemoral chondromalacia and gait alterations.  

The low back pain, secondary to his deconditioning, might 
have had some contribution from his chondromalacia in that it 
might have prevented him from staying conditioned.  

He further stated that there were people who got 
deconditioned without having chondromalacia and that not 
everyone who had chondromalacia got deconditioned.  The 
deconditioning was secondary to a sedentary lifestyle.  

As to the left hip, the examiner reported that, although 
doubtful, there might be some element of subluxation as the 
patient described, but just to make sure he would obtain 
radiographs of the left hip, as well as an abduction 
radiograph to see if there was any hip subluxation present.  

The veteran failed to report without explanation for a VA 
examination scheduled in August 2002 to determine whether the 
veteran had currently left hip or back disability that was 
caused or aggravated by service-connected disability.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the December 2000 Statement of 
the Case and October 2002 Supplemental Statement of the Case, 
as well as the April 2002 letter, issued during the pendency 
of the appeal, the veteran and his representative have been 
advised of the law and regulations governing his claim, and 
have been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  

Furthermore, the Board remanded these issues in May 2001 
pursuant to this change in regulation to obtain all 
outstanding medical records and to schedule the veteran for a 
VA examination.  

In this regard, the RO scheduled the veteran for an 
examination to take place in August 2002, but the veteran 
failed to report without explanation.  Thus, the Board must 
adjudicate the veteran's claims pursuant to the evidence 
currently of record.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that the RO erred by not granting 
service connection for left hip and back disorders, as the 
result of the service-connected knee disabilities.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304, 3.306 (2002).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Furthermore, in granting service connection, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).   

After carefully reviewing the evidence, the Board concludes 
that secondary service connection for the claimed left hip 
and back disorders is not warranted.  

The Board emphasizes that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

While the RO has a duty to make reasonable effort to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits, it is the veteran's 
responsibility to report for all examinations, to further 
cooperate in the development of the claim.  See 38 U.S.C.A. § 
5103A (West 2002), 38 C.F.R. § 3.655 (2002).  

In the present case, the RO scheduled the veteran for VA 
examinations in August 2002, but the veteran failed to report 
without explanation.  Hence, the Board must undertake to 
review the veteran's claim in light of the evidence that is 
of record in accordance with the provisions of 38 C.F.R. § 
3.655.  

In this regard, the veteran has been diagnosed as having a 
current left hip and back disability, but the evidence does 
not demonstrate that these conditions are related to his 
service-connected knee disabilities.  

Specifically, the September 2000 VA examiner stated that his 
low back pain was probably due to deconditioning.  He further 
opined that, even if the knee disabilities contributed to his 
back disability and gait alterations, it was only in the form 
of preventing him from staying conditioned, but not everyone 
who has chondromalacia gets deconditioned.  Thus, the 
examiner indicated that the veteran's sedentary lifestyle had 
led to his deconditioning.  

Since the veteran failed to report to the August 2002 VA 
examinations, and given the evidence currently of record, the 
Board is not able to conclude that the service-connected knee 
disabilities either caused or aggravated the demonstrated 
left hip and back disorders.  Accordingly, based on its 
review of the entire evidentiary record, the Board finds that 
secondary service connection for left hip and back disorders 
is not warranted.  



ORDER

Service connection for a left hip disorder as due to service-
connected disability is denied.  

Service connection for a back disorder as due to service-
connected disability is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

